        Case 1:18-cv-11002-LTS-SN Document 118 Filed 09/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 18 Civ. 11002 (LTS)(SN)
                                   Plaintiff,

                 -against-                                            ORDER

NEW YORK CITY POLICE
DEPARTMENT, et al.,

                                    Defendants.
-------------------------------------------------------x

                 The Court has received and reviewed Plaintiff’s letter dated Aug. 27, 2020,

requesting (1) reconsideration of the Court’s Aug. 6, 2020, Memorandum Opinion and Order, (“the

Aug. 6 Order”) (Docket Entry No. 108), (2) a Temporary Restraining Order staying the Aug. 6

Order, and (3) an extension of time in which to file a Notice of Appeal from the Aug. 6 Order.

(Docket Entry No. 117.)

                 In an order dated Sept. 2, 2020, the Court denied Plaintiff’s motion for

reconsideration of the Aug. 6 Order. (Docket Entry No. 113.) Plaintiff’s instant request does not

proffer any new legal or factual basis warranting reconsideration. Accordingly, the request for

reconsideration is denied and, therefore, the request for a Temporary Restraining Order is moot.

                 Plaintiff filed a Notice of Appeal from the Aug. 6 Order on Aug. 21, 2020. (Docket

Entry No. 111.) Accordingly, Plaintiff’s request for an extension of time in which to file a Notice

of Appeal is denied as moot.




SUN - RECON, TRO, APPEAL ORD.DOCX                          VERSION SEPTEMBER 15, 2020               1
       Case 1:18-cv-11002-LTS-SN Document 118 Filed 09/15/20 Page 2 of 2




               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444 (1962).

               SO ORDERED.

Dated: New York, New York
       September 15, 2020
                                                     _/s/ Laura Taylor Swain______
                                                     LAURA TAYLOR SWAIN
                                                     United States District Judge
Copy Emailed to:       Yi Sun, sunyiculture@yahoo.com
Copy Mailed to:        Yi Sun
                       10 East 116th St. Apt 3A
                       New York, NY 10029




SUN - RECON, TRO, APPEAL ORD.DOCX                VERSION SEPTEMBER 15, 2020                       2
